Citation Nr: 1541634	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to an initial compensable rating for alopecia.

9.  Entitlement to an initial rating greater than 10 percent prior to January 8, 2015, and greater than 20 percent from January 8, 2015, for right foot hallux valgus with osteoarthritis of the great toe and pes planus.

10.  Entitlement to an initial rating greater than 10 percent prior to January 8, 2015, and greater than 20 percent from January 8, 2015, for left foot hallux valgus with osteoarthritis of the great toe and pes planus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004, with additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2013, the Veteran testified before the undersigned via videoconference; a transcript of the hearing is of record.

The above claims were remanded by the Board for additional development in August 2014.  The claims again are before the Board. 

At the time of the August 2014 Board remand, additional claims for service connection were in appellate status.  In a June 2015 rating decision, however, the Appeals Management Center (AMC) granted entitlement to service connection for lumbosacral strain and hiatal hernia with GERD.  This determination constituted a complete grant as to the service connection claims for hernia, acid reflux, and a back disorder.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues are not currently on appeal before the Board.  The August 2014 Board remand also included the issue of entitlement to service connection for a bilateral foot disorder other than hallux valgus and osteoarthritis of the great toes, noting that diagnoses of plantar fasciitis and pes planus were of record.  The June 2015 rating decision appears to have granted entitlement to service connection for the same and included these disorders as part of the hallux valgus / right great toe osteoarthritis for the right and left feet.  In so doing, the AMC increased the Veteran's rating for the right and left feet from 10 percent to 20 percent, effective January 8, 2015.  Initially, the Board notes that despite the increased rating for the right and left feet, as the increased ratings did not constitute the highest possible rating for the feet, the claims remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that was incurred in or is otherwise related to his military service, nor may such disability be presumed to have been incurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a right ankle disability that was incurred in or is otherwise related to his military service, nor may such disability be presumed to have been incurred in service.

3.  The preponderance of the evidence is against finding that the Veteran has a left ankle disability that was incurred in or is otherwise related to his military service, nor may such disability be presumed to have been incurred in service.

4.  The preponderance of the evidence is against finding that the Veteran has a right knee disability that was incurred in or is otherwise related to his military service, nor may such disability be presumed to have been incurred in service.

5.  The preponderance of the evidence is against finding that the Veteran has a left knee disability that was incurred in or is otherwise related to his military service, nor may such disability be presumed to have been incurred in service.

6.  The preponderance of the evidence is against finding that the Veteran has a left hip disability that was incurred in or is otherwise related to his military service, nor may such disability be presumed to have been incurred in service.

7.  Alopecia areata is manifested by hair loss only affecting the scalp and face.

8.  Throughout the appellate time period, the Veteran's right foot hallux valgus with osteoarthritis of the great toe and pes planus has been manifested by pain in the great toes and arches, functional loss and limitation of motion due to excess fatigability, decreased longitudinal arch height, and interference with standing, running, and walking.  

9.  Throughout the appellate time period, the Veteran's left foot hallux valgus with osteoarthritis of the great toe and pes planus has been manifested by pain in the great toes and arches, decreased longitudinal arch height, inward bowing of the Achilles tendon (from at least January 8, 2015), functional loss and limitation of motion due to excess fatigability, and interference with standing, running, and walking.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Entitlement to service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Entitlement to service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  Entitlement to service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5.  Entitlement to service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

6.  Entitlement to service connection for a left hip disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

7.  The criteria for an initial compensable rating for alopecia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7831 (2015).

8.  The criteria for a disability rating of 20 percent, but no higher, for right foot hallux valgus with osteoarthritis of the great toe and pes planus have been met or approximated for the period dated prior to January 8, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.14, 4.71a, DCs 5003, 5276, 5280, 5284 (2015).

9.  The criteria for a disability rating in excess of the current 20 percent rating for right foot hallux valgus with osteoarthritis of the great toe and pes planus have not been met or approximated for the period beginning on January 8, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.14, 4.71a, DCs 5003, 5276, 5280, 5284 (2015).

10.  The criteria for a disability rating of 20 percent, but no higher, for left foot hallux valgus with osteoarthritis of the great toe and pes planus have been met or approximated for the period dated prior to January 8, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.14, 4.71a, DCs 5003, 5276, 5280, 5284 (2015).

11.  The criteria for a disability rating in excess of the current 20 percent rating for left foot hallux valgus with osteoarthritis of the great toe and pes planus have not been met or approximated for the period beginning on January 8, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.14, 4.71a, DCs 5003, 5276, 5280, 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

VCAA letters in December 2007, August 2008, May 2009, and September 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ), during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ/VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Of note, based on the Veteran's statements during the hearing, the above issues were remanded by the Board for additional evidence.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and he has not reported treatment through VA for the claimed disabilities on appeal.  Private medical records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In that regard, the Veteran was afforded VA contract medical examinations (QTC examinations) in June 2012.  The Board finds the examination reports to be thorough, complete, and consistent with the other evidence of record.  The examiner noted that the claims file had been reviewed.  The opinions expressed were based on the Veteran's reported history, interview of the Veteran, examination of the Veteran, and review of the claims file.  The opinions provided discussed a rationale and basis.  Based on the examination reports and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312(2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran multiple VA examinations for his service-connected bilateral feet and alopecia disabilities.  The examination reports, in total, are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  The Board concludes the examination reports in this case are adequate upon which to rate the Veteran's disabilities.  See Barr, 21 Vet. App. at 312.

Based on the association of additional service treatment and personnel records, the September 2014 letter to the Veteran, the obtaining of multiple VA examinations, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In reaching that determination, the Board acknowledges that the record does not include a full accounting of the Veteran's active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during Reserve service.  That said, the record clearly demonstrates that the Veteran was released from further Reserve obligations in 2008, and the Veteran has stated that he did not have further Reserve service after 2005.  As will be discussed in greater detail below, the Board concludes that more definitive accounting of his Reserve service up to 2008 is unnecessary, given that several of the claims are denied based on the absence of a current disability and that those service connection claims where the Veteran does have a current disability involve disabilities that either are demonstrably unrelated to service or their onset was after the end of his Reserve obligation in 2008.  As such, the Board concludes that a remand to obtain additional documentation regarding the Veteran's Reserve service is unnecessary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101 , 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, however, there is no presumed service connection because a hearing loss disability and arthritis of the left hip, ankles, and knees were not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct or secondary basis.

 In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Hearing Loss

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran alleges that he suffers from a bilateral hearing loss disability due to in-service exposure to noise as a result of his duties as a cavalry scout.

The Veteran's DD-214 confirms that he worked as a cavalry scout.  The Board recognizes that exposure to significant acoustic trauma during such work is possible.  Therefore, in-service noise exposure is found.

The Veteran's service treatment records include a February 2000 Report of Medical Examination at entrance into service wherein the Veteran's hearing acuity is within normal limits for VA purposes.  In January 2002, the Veteran's hearing acuity remained below the threshold for a finding of bilateral hearing loss for VA disability benefits purposes.  

In November 2004 and September 2006, during Commercial Driver Fitness Determinations the Veteran denied a history of hearing loss.  

The Veteran was afforded a VA contract examination in September 2009.  The Veteran reported the onset of hearing problems from January 2001.  Puretone threshold averages and speech recognition scores using the Maryland CNC word list did not establish a right or left hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

In June 2012, the Veteran underwent another VA contract examination.  The puretone thresholds from 500 to 4,000 Hertz did not demonstrate a hearing loss disability for VA purposes.  The speech recognition results using the Maryland CNC word list would have constituted a bilateral hearing loss disability for VA purposes, but the examiner concluded that the use of the speech discrimination scores were not appropriate.  As discussed in its August 2014 remand, the Board found the examiner's conclusions as to the speech recognition scores unclear and remanded for another examination.

In an October 2014 statement, the Veteran indicated that his hearing continued to worsen, especially in circumstances with background noise.  He constantly had to ask co-workers to repeat themselves.  An October 2014 statement from the Veteran's wife indicated that his hearing was getting worse every year.

The Veteran was afforded a VA audiological examination in January 2015.  Following evaluation, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that there was a threshold shift greater than normal measurement variability in each year, but concluded that the Veteran did not meet the criteria for a right or left hearing loss disability as recently as the January 2010 initial denial of his claim and that any additional hearing loss disability occurring since that time was not related to military service.  The rationale was that damage due to acoustic trauma ceases when the sound is removed or in this case when the Veteran left the military.  As such, any additional hearing loss exhibited was not service-related.

Thus, the Veteran has a current bilateral sensorineural hearing loss disability.  The pertinent inquiry, then, is whether the current bilateral hearing loss disability was caused by or is otherwise related to any incident of service, to include in-service noise exposure.  Based on the evidence of record, the Board concludes that it is not.

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the January 2015 VA examiner's examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The examiner noted that the Veteran did not have a hearing loss disability for VA purposes at the time of the original denial of the hearing loss claim in January 2010.  Any additional hearing loss that occurred since 2010 was not related to military service because damage due to noise exposure or acoustic trauma ceases when the sound is removed (i.e. at separation from service).  The Board finds this explanation consistent with the evidence of record and adequately reasoned.  Consequently, the Board finds this report to be the most probative evidence of record as to whether his current hearing loss disability is related to military service.

The Board has considered the Veteran's report of decreased hearing acuity that he first noticed in 2001 while in service.  To the extent that such a contention can be considered a report of a continuity of hearing problems from service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b) , relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  Cf. Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  That said, while the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385.  In light of the Veteran's report of hearing loss, but the VA examiner's opinion that his hearing loss disability did not manifest until sometime after 2010 and is unrelated to service (which is supported by the objective audiometric evidence of record), the Board does not find that his lay reports of continuity of symptomatology alone are sufficient to establish entitlement to service connection for a hearing loss disability in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds any such assertions particularly problematic given the Veteran's explicit denials of any history of hearing loss during his 2004 and 2006 commercial vehicle examinations.  

 As to the Veteran's general contentions that his hearing loss disability was incurred in or is otherwise related to his military service, given his lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and his military service.  Although the Veteran may be competent to report decreased hearing acuity, the Board does not find him, as a layperson, competent to diagnose a hearing loss disability based on the mechanical application of hearing loss regulations for the purposes of establishing a disability for VA benefits purposes.  As such, the Board is of the opinion that the January 2015 VA medical opinion ultimately outweighs the Veteran's contentions as to etiology.  See id.; see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, no medical professional has linked the Veteran's current bilateral hearing loss to service, and, in fact, there is medical evidence to the contrary.  To the extent that the Veteran contends ongoing hearing problems from service, such a contention is inconsistent with his representations in 2004 and 2006 and, as such, the Board affords the Veteran's statements as to the onset of hearing problems very little probative weight.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Left Hip, Bilateral Knees, Bilateral Ankles

The Veteran also contends that he has bilateral knee, bilateral ankle, and left hip disabilities that were caused or aggravated by his service-connected foot and/or back disabilities.

The Veteran's service treatment records are generally silent as to any complaints, treatment or diagnoses of hip, ankle, or knee problems.  In April 2000, however, the Veteran reported a two-week history of right knee pain.  The diagnosis was right knee strain.  The service treatment records do not include follow-up treatment, complaints, or problems with the right knee.

After service, a January 2007 private record indicated that the Veteran had rolled his left ankle while hunting.  X-rays showed a non-displaced fracture of the medial side of the navicular bone proximal end.  Later in January 2007, his pain over the navicular bone had completely resolved and x-rays showed no evidence of fracture.  

The Veteran was afforded a VA contract examination for his ankle, knee, and hip claims in June 2012.  Following review of the claims file and other evidence of record, as well as interviewing the Veteran, conducting a physical examination, and obtaining x-rays, the examiner concluded that it was less likely that the above claimed disabilities were incurred in or caused by military service because the Veteran did not have current ankle, hip, or knee disabilities.  

In an October 2014 statement, the Veteran indicated that his chiropractor had told him his joint problems started with his feet.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that entitlement to service connection is warranted for a knee, ankle, or left hip disability.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328   (1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his left hip, bilateral knee, and bilateral ankle claims and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current left hip, ankle, or knee disability during any period of his appeal.  The June 2012 QTC examiner considered the Veteran's reports and concluded (based on review of the claims file, interview of the Veteran, physical examination, and x-rays) that he did not have current ankle, knee, or left hip disabilities.  The Board finds the June 2012 QTC examiner's opinion the most persuasive evidence of record.

The Board acknowledges the Veteran's January 2007 left ankle fracture due to a hunting accident.  This incident occurred prior to the appellate time period and, to the extent that any residuals exist, they clearly are not attributable to the Veteran's military service.

The Board has considered the Veteran's assertions that he has current left hip, bilateral ankle, and bilateral knee disabilities that were caused or aggravated by his bilateral foot and/or back disabilities.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing stiffness, weakness, pain, or other symptoms in the left hip, knees, and ankles.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That said, the Board notes that symptoms such as pain, weakness, or stiffness do not in and of themselves constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted above, the Veteran does not have currently diagnosed disabilities of the left hip, bilateral ankle, and bilateral knee.    

On the other hand, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing left hip, bilateral ankle, and bilateral knee disabilities and linking the etiology of such disabilities to his feet and/or back disabilities, however, the Board concludes that in this case his statements regarding any such diagnoses or link to service-connected disabilities are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the June 2012 QTC examiner.  See Jandreau, 492 F.3d at 1377.  The examiner considered whether the Veteran's symptoms constituted left hip, bilateral knee, and bilateral ankle disabilities, but could not make such a diagnosis based on the facts of the case.

Finally, the Board acknowledges the Veteran's reports that his private chiropractor has attributed his joint problems to his service-connected foot disabilities.  That said, there is no evidence that the chiropractor diagnosed left hip, bilateral ankle, or bilateral knee disabilities, and, as discussed, mere symptoms such as pain and weakness without an underlying disability may not be service connected.

As the preponderance of the competent evidence is against finding a current left hip, bilateral knee, or bilateral ankle disability, the Board concludes that the preponderance of the evidence is against the claims and service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West  2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Alopecia

Under the rating criteria for the skin, the Veteran's alopecia areata is currently rated noncompensably (zero percent) disabling under DC 7831.  The Veteran contends that his alopecia warrants a compensable rating and is more severe than currently evaluated.

A noncompensable rating is warranted for alopecia areata manifested by loss of hair limited to scalp and face and a 10 percent rating is warranted for loss of all body hair.  See 38 C.F.R. § 4.118 , DC 7831 (2015).

A July 2004 treatment record noted a well circumscribed alopecia of the left occipital scalp area.  The size was 6 by 4.5 centimeters and there was focal regrowth central to the site.  Treatment options were discussed and the Veteran was given medication to try.  In October 2004 there was noticeable villous regrowth of hair as well as some terminal hairs in the central portion.  There were no new lesions.  In December 2004, there continued to be central regrowth in the balding spot, but there was peripheral extension of the hair loss.  In December 2005, there was a solitary patch of alopecia areata involving the mid-posterior scalp that was approximately 8 millimeters in diameter.  All other treated areas had shown full hair regrowth.  In January 2006, there was a new area of alopecia on the scalp.  Brows and eyelashes were noted to be intact on examination.  In December 2006, there were some new lesions involving the mid-posterior scalp.  In February 2007, there were four areas of alopecia noted on the scalp.  

The Veteran was afforded a VA contract examination in September 2009.  The Veteran reported a five year history of alopecia involving the head, but not the face, hands, or neck.  The Veteran was receiving steroid shots for the problem and used an antifungal shampoo daily.  He denied any functional impairment for the condition.  The examiner did not find a diagnosable disability of alopecia at that time.

The Veteran was afforded a VA contract examination in February 2010.  The Veteran reported alopecia since 2003 involving areas exposed to the sun, including the scalp.  The Veteran used a medicated shampoo for his scalp.  The Veteran reported a history of getting shots for the problem.  He did not experience any overall functional impairment due to the condition.  The diagnosis was alopecia based on subjective reports of recurrent hair loss.

The Veteran was afforded a VA contract examination in June 2012 for his alopecia.  The Veteran reported alopecia of the scalp that had started small in 2003 and kept growing.  The Veteran had no disfigurement of the head, face, or neck, no skin cancer, and no systemic manifestations.  The Veteran had not been treated in the past year with oral or topical medications, nor had he undergone any treatment or procedures for alopecia.  There were no debilitating episodes in the previous year.  On examination, there was alopecia that was limited to the scalp and face.  The alopecia had no effect on the Veteran's ability to work.  

A June 2012 private treatment record for alopecia included examination of the face, neck, scalp, arms, and chest.  The Veteran had areas on the scalp with patches of complete hair loss, specifically of about 3 centimeters on the left parietal scalp.  There were no other worrisome lesions on unaffected areas.  

In an October 2014 statement, the Veteran indicated that he had experienced the loss of big patches of hair from his head and that people would point, stare, and ask ridiculous questions.  In an October 2014 statement, the Veteran's wife stated that before getting out of service he was diagnosed with alopecia and had a big bald spot on the back of his head.  After several treatments and almost 1.5 years it started to fill in again.  

Applying the schedular criteria to the evidence of record, the Board finds that the criteria for a 10 percent rating for alopecia have not been met.  As detailed above, the Veteran's alopecia is manifested by loss of hair limited to the scalp.  The medical evidence does not reflect, and the Veteran does not argue, hair loss affecting other parts of the body.  The Veteran has only voiced complaints of hair loss affecting the scalp.  The evidence of record, therefore, contains no probative medical or lay evidence to support a compensable disability rating.  Thus, the preponderance of the evidence is against the claim, and the criteria for a compensable evaluation under DC 7831 have not been met. 

As will be discussed in greater detail below where, as here, the disability for which service connection is in effect is specifically listed in a DC, the disability should be rated under that DC and not under another DC by analogy.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  As DC 7831 is specifically for rating alopecia areata, further consideration of the DCs in 38 C.F.R. § 4.118 are not warranted.

In this case, the Board finds no provision upon which to assign a compensable rating for the Veteran's alopecia for any period under appeal.  

Right and Left Foot Disabilities

The May 2010 rating decision that assigned the Veteran 10 percent ratings for right and left hallux valgus and osteoarthritis of the great toe assigned the ratings under DC 5003-5280, as analogous to degenerative arthritis (DC 5003) and hallux valgus (DC 5280).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The June 2015 rating decision that granted an increased rating to 20 percent, effective January 8, 2015, also changed the DC to 5284, for foot injuries, other.  The Veteran alleges that his bilateral foot disability is more severe than currently rated.    

Effectively, the June 2015 AMC's rating decision combined the service-connected pes planus, hallux valgus, and osteoarthritis of the great toe and provided one rating for each foot under Diagnostic Code 5284.  In that regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently held in Copeland v. McDonald, 27 Vet. App. 333 (2015) that "when a condition is specifically listed in [VA's scheduled for rating disabilities], it may not be rated by analogy."  Id. at 337.  "In other words, '[a]n analogous rating... may be assigned only where the service-connected condition is 'unlisted.'"  Id. at 336-37 (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993)).  

DC 5284 provides ratings for "Foot injuries, other," whereas DCs 5003, 5276, and 5280 provide ratings for degenerative arthritis, pes planus, and hallux valgus, respectively.  As will be discussed, the Veteran has current diagnoses of each of these disabilities in both the right and left feet.  Thus, a rating under DC 5284 should not be applicable here, as there are specific DCs for the Veteran's diagnosed and service-connected foot disabilities.  However, given that the 20 percent ratings assigned in the June 2015 rating decision from January 8, 2015, and extended herein for the entire appellate time period represents the highest rating possible for the Veteran's right and left foot disabilities, the Board will not disturb the ratings and will continue to rate the disabilities under DC 5284.

Disabilities of the foot are rated under DCs 5276 through 5284.  As an initial matter, the Board observes that the Veteran has no foot disability characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the DCs pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5281, 5283 (2015).    

DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Under DC 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support. 38 C.F.R. § 4.71a, DC 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

DC 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

The words "mild," "moderate," "marked," "severe," and "pronounced" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

A January 2003 service treatment record noted a hammertoe on each foot.  In January 2005, the Veteran was seen for bilateral bunions.  

The Veteran underwent a VA contract examination in September 2009.  The Veteran reported a 5-year history of foot problems that started in-service due to foot marches with heavy equipment.  There was constant pain in the feet that traveled up the legs.  The pain was squeezing, aching, and cramping and was exacerbated by physical activity and relieved by rest.  He had pain and stiffness at rest, but no weakness, swelling or fatigue.  While standing or walking he did not have pain, weakness, stiffness, swelling, or fatigue.  The Veteran had not been hospitalized or undergone any related surgical procedures.  On examination, his gait and posture were normal.  There was tenderness on palpation, but not painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  There was active motion in the metatarsophalangeal of the feet.  Alignment of the Achilles was normal.  X-rays showed hallux valgus and bilateral mild bunion formation.  The diagnoses were plantar fasciitis, pes planus with hallux valgus, bilateral feet.  

The Veteran was afforded a VA contract examination in February 2010.  The Veteran reported pain in the left great toe that occurred constantly.  The pain was localized and described as crushing, squeezing, burning, aching, sharp, and cramping.  He described the pain as 10 out of 10.  The pain was exacerbated by physical activity and improved with rest.  He was able to function with the pain due to medication.  He had pain, weakness, and stiffness at rest, but no swelling or fatigue.  He wore shoe inserts.  His functional impairment was limited ability to stand and inability to run.  On examination, the Veteran had a normal posture and gait.  There was no evidence on the feet of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  He did not use an assistive device for ambulation.  There was objective painful motion, tenderness, and redness, but no edema, disturbed circulation, weakness, atrophy, heat, or instability.  There was no active movement in the metatarsophalangeal joint of the left great toe.  There was extreme tenderness on palpation of the plantar surface of the feet, but Achilles alignment was normal.  Pes planus was not present, nor was pes cavus, hammertoes, or Morton's metatarsalgia.  There was right and left hallux valgus, with moderate angulation and no resection of the metatarsal heal.  The Veteran was limited to walking for a quarter mile and required shoe inserts.  He did not use orthopedic shoes, corrective shoes, arch supports, foot supports, or require a build-up of the shoe.  The symptoms were not relieved through the use of shoe inserts.  A March 2010 x-ray of the right foot showed stable, mild hallux valgus deformity that was unchanged from September 2009.  

The Veteran was afforded a VA contract examination for his feet in June 2012.  The Veteran did not have Morton's neuroma, metatarsalgia, or hammertoes.  He did have hallux valgus that was described as having mild to moderate symptoms bilaterally.  The Veteran had not had surgery for hallux valgus.  The Veteran did not have hallux rigidus or pes cavus.  There was no malunion or nonunion of the tarsal or metatarsal bones and there were no other foot injuries.  He did not have weak foot or any associated scars.  The Veteran did not use any associated assistive devices.  The examiner found there to be no functional impact on the Veteran's ability to work due to his hallux valgus deformity with osteoarthritis of the great toe in either foot.  

The Veteran was afforded a VA examination in January 2015.  The examiner noted diagnoses of bilateral flat foot (pes planus) and hallux valgus.  Currently, the Veteran was working as a fieldman testing apples and pears, which required him to walk about 4 to 5 hours per day.  He did not find the job physically demanding.  The Veteran had not had surgery for his bilateral hallux valgus deformity.  Currently, he had pain in the bilateral great toes.  After being on his feet for 45 minutes, his pain level would be 9 out of 10.  As such, when working he tried to stand for only 30 minutes at a time.  There was tearing pain in the feet when getting out of bed in the morning.  Since leaving service, the Veteran had not been running or incurred trauma to his arches.  The Veteran reported pain in the bilateral great toes and arches.  Following flare-ups of bunion pain, the Veteran was unable to walk for a day or so.  The Veteran had missed about 2 days of work per quarter due to his foot problems.  The Veteran reported bilateral foot pain, including on manipulation.  There was no swelling on use or characteristic callouses.  There was extreme tenderness to the plantar surfaces of both feet that was not improved by orthopedic shoes or appliances.  There was decreased longitudinal arch height on weight bearing in both feet, but no marked deformity or marked pronation.  The weight-bearing line of the left foot fell over or medial to the great toe.  The Veteran had inward bowing of the Achilles tendon on the left foot, but there was no marked inward displacement or severe spasm of the Achilles tendon on manipulation of either foot.  As to the hallux valgus, the examiner noted that the Veteran had mild or moderate associated symptoms in each foot.  Each foot had functional loss and limitation of motion due to excess fatigability, pain on weight-bearing, and interference with standing.  The Veteran had difficulty with walking during hallux valgus flare-ups.  The examiner noted that there was mild bilateral pes planus, a bilateral bunion that was tender to palpation, and plantar fasciitis that was tender in the arches bilaterally.  The Veteran used constant orthotics.  There was not functional impairment so diminished that amputation with prosthesis would equally serve the Veteran.  The Veteran would be unable to work in places requiring extensive walking or standing, but he was still able to perform his duties in his current line of work.  

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of separate 20 percent disability ratings for the right and left feet throughout the appeal period.  See 38 C.F.R. § 4.7 (2015).  The June 2015 rating decision assigned a 20 percent rating based on the diagnoses of right and left pes planus during the January 8, 2015 VA examination, in addition to the already service-connected bilateral hallux valgus and arthritis of the great toes.  The September 2009 VA contract examination, however, also found bilateral pes planus with associated pain.  The Board acknowledges that subsequent examinations did not find evidence of pes planus, but given the September 2009 and January 2015 findings, the Board will afford the Veteran the benefit of the doubt and presume that symptomatic pes planus was present throughout the appellate time period and, given that the symptomatology appears consistent, based on the rationale of the June 2015 rating decision finds that a 20 percent rating under DC 5284 is warranted for the entire appellate time period.  This represents a grant, albeit only for the period dated prior to January 8, 2015.

As discussed above, the Board recognizes that a rating under DC 5284 is not warranted where, as here, there are other DCs specifically for the Veteran's diagnosed disabilities (i.e. pes planus, arthritis, and hallux valgus).  As such, the Board will not consider whether a rating greater than 20 percent is warranted under DC 5284, notwithstanding the AMC's erroneously rating the Veteran under this DC.  See Copeland, 27 Vet. App. at 336-37.  The Board will continue the 20 percent rating under DC 5284 because, as will be discussed in greater detail below, should the Veteran be rated under the proper DCs it would result in a rating less than 20 percent and the Board does not feel it proper to effect a reduction in the Veteran's disability rating for the right and left feet.

As noted above, the Veteran has right and left foot hallux valgus.  The Board does not find that a separate or higher rating is appropriate under DC 5280 because the Veteran has not undergone a resection of the metatarsal head or other surgery for the hallux valgus deformity on either foot.  Moreover, his hallux valgus deformity cannot be classified as equivalent to amputation of the right or left great toe.  The Veteran has pain and limited motion in the great toe, but the January 2015 VA examiner classified the Veteran's right and left hallux valgus as mild to moderate in nature.  In addition, the examiner specifically found that the Veteran's symptoms were not so severe that the Veteran would be better served with amputation of the right or left toe and the use of a prosthesis.  As such, the Board finds that separate or higher ratings are not warranted under DC 5280 for either the right or left hallux valgus deformity.

Arthritis of the great toe may be rated under DC 5003, for degenerative, hypertrophic, or osteo-arthritis.  See 38 C.F.R. § 4.71a, DC 5003 (2015).  DC 5003 is used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate DC.  In this case, however, the Veteran's original 10 percent ratings for the right and left feet were assigned under DC 5003-5280 based on the Veteran's diagnosed arthritis and non-compensable limitation of motion of the right and left great toes.  The June 2015 rating decision changed the ratings to DC 5284 for the right and left feet to encompass both the great toe arthritis / hallux valgus and the newly service-connected bilateral pes planus.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion is not warranted in this case. 

The Board also finds that higher or separate ratings are not warranted under DC 5276 based on the Veteran's right and left pes planus.  The evidence indicates that during this time period, the Veteran used shoe inserts, had a weight-bearing line over or medial to the great toe, and pain on manipulation and use of the feet.  These symptoms are consistent with the criteria for a single 10 percent rating for "moderate" pes planus under DC 5276.  See 38 C.F.R. § 4.71a.  The medical evidence during this period, however, does not show "severe" pes planus, with objective evidence of swelling on use, marked deformity (pronation, abduction, etc.), or characteristic callosities, as required for the next-higher 30 percent rating under DC 5276.  The Board recognizes that during the January 2015 VA examination the Veteran had inward bowing of the Achilles tendon on the left foot and extreme tenderness to the plantar surfaces of both feet that was not improved by orthopedic shoes or appliances, but there was no marked inward displacement or severe spasm of the Achilles tendon on manipulation of either foot.  He also did not have marked deformity or marked pronation.  Given the lack of the other symptoms contemplated at this level, the Veteran's disability picture does not more nearly approximate the 30 or 50 percent ratings under DC 5276 at any point on appeal.

In addition, the Board concludes that a separate rating for the Veteran's foot disability is not warranted under any other DC.  The Board notes that records prior to the appellate time period documented hammertoe of the bilateral great toe; however, a compensable rating for hammertoes under DC 5282 is only warranted when all toes are affected.  As there is no evidence of a diagnosis of hammertoe as to all the toes of either foot, the Board concludes that a separate rating under DC 5282 is not warranted for either foot for any period on appeal.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that he has consistently complained of pain in the right and left feet.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has reported that he is unable to run, walk for more than a quarter mile, or stand for more than 45 minutes.  The Board finds the Veteran's reports of symptomatology to be credible and has considered the functional impact of painful motion.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under DCs pertinent to the feet when considering such factors as pain, weakness, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations assigned herein are appropriate.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's right or left.  Furthermore, the Board concludes that in light of the consistent symptomatology during this appellate period and the absence of the necessary criteria for a higher rating at any point during the appellate process that further staged ratings are not for application.  Fenderson, 12 Vet. App. at 119.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected alopecia and bilateral foot disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's alopecia and bilateral foot disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

As to the Veteran's alopecia, his primary complaint is symptomatic hair loss to the scalp that causes embarrassment due to the stares, questions, and comments of others.  This is precisely the symptomatology contemplated under DC 7831.  As to the right and left foot disabilities, the Veteran reports pain in the great toes and arches, functional loss and limitation of motion due to excess fatigability, and interference with standing, running, and walking.  There also is decreased longitudinal arch height bilaterally and inward bowing of the Achilles tendon on the left.  The pain in his feet affects his daily and occupational functioning; however, such symptomatology has not prevented him from performing his job and, moreover, is fully contemplated in his current ratings under the applicable DCs for the feet.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities in addition to those on appeal; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal (both herein and those adjudicated in a separate decision, as noted above), has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In addition, the Board has considered whether a claim of entitlement to special monthly compensation must be inferred based upon the evidence of record.  See Akles v. Derwinski, 1 Vet. App 118 (1991).  However, there is no reasonable likelihood of entitlement.  No loss of use of any extremity is shown or alleged, nor is there evidence that the Veteran is housebound as a result of his alopecia and/or right and left feet disabilities.  38 C.F.R. § 3.350 (2015).

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the January 2015 VA examination report indicated that the Veteran could perform his current job despite his limitations caused by his service-connected disabilities, as he was able to regulate his activities to prevent excessive standing and other activities that would be debilitating.  As such, consideration of entitlement to TDIU is not raised by the record.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to an initial compensable rating for alopecia is denied.

Entitlement to an initial rating of 20 percent, but no greater, for right foot hallux valgus with osteoarthritis of the great toe and pes planus is granted for the period prior to January 8, 2015, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating of in excess of the currently assigned 20 percent rating for right foot hallux valgus with osteoarthritis of the great toe and pes planus is denied for the period beginning on January 8, 2015.

Entitlement to an initial rating of 20 percent, but no greater, for left foot hallux valgus with osteoarthritis of the great toe and pes planus is granted for the period prior to January 8, 2015, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating of in excess of the currently assigned 20 percent rating for left foot hallux valgus with osteoarthritis of the great toe and pes planus is denied for the period beginning on January 8, 2015.


REMAND

In addition to the foregoing, the Veteran also claims entitlement to service connection for a right hip disability.  Despite the extensive development already undertaken, the Board concludes that another remand is required prior to final adjudication of this issue.

Specifically, the Veteran's claim was remanded by the Board in August 2014 and directed the AMC to undertake a VA examination if a disability was noted during the appellate time period.  As the evidence suggested a current right hip disability, the AMC obtained a VA examination for the Veteran.  The resulting examination report, however, requested an opinion only as to whether the Veteran's right hip disability was incurred in or otherwise related directly to his military service.  The Veteran has consistently contended that his right hip problems are caused or aggravated by his now service-connected back and bilateral foot disabilities.  In support of that contention, the Veteran submitted an October 2014 letter from his private treating chiropractor.  The chiropractor indicated that it was more probable than not that his right hip pain was due to his service-connected foot problems that had caused an altered gait and, ultimately, spinal changes.  The Board does not find this opinion adequate to grant the Veteran's right hip claim, as it does not attribute a specific right hip disability to his foot and back problems, instead indicating only that his right hip pain was associated.  As such, the Board concludes that a remand is required to obtain an addendum or supplemental opinion addressing this theory of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing his claim under 38 C.F.R. § 3.310.

2.  Obtain a supplemental opinion from the examiner who conducted the April 2015 VA right hip examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

The claims file must be made available to and reviewed by the reviewer/examiner.  The reviewer/examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the current right hip arthritis was (1) caused OR (2) permanently aggravated beyond its natural progression by the Veteran's service-connected back and/or feet disabilities.  In that regard, the examiner/reviewer's attention is directed to the Veteran's allegations that his treatment providers have suggested such a link between his back, feet, and other orthopedic problems and the October 2014 letter from his private chiropractor attributing right hip pain to foot problems with resulting gait abnormality and spinal changes.  

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term aggravation means a permanent worsening of the disability beyond its natural progress.  The examiner/reviewer should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


